Citation Nr: 0804576	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-01 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUES

1.	Entitlement to service connection for a neck disorder.

2.	Entitlement to service connection for a left knee 
disorder.

3.	Entitlement to an initial rating in excess of 10 percent 
for a low back strain.



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel






INTRODUCTION

The veteran had active military service from August 2001 to 
August 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

The Board notes that, in a September 2005 rating decision, 
the RO granted the veteran's claim for service connection for 
post-traumatic stress disorder (PTSD) that was assigned a 50 
percent disability rating, and denied his claim for service 
connection for a heart murmur.  In his December 2005 
substantive appeal (regarding his claims as to low back, 
neck, and left knee disorders) the veteran submitted a timely 
notice of disagreement with the RO's September 2005 decision.  
An August 2007 statement of the case addressed his claim for 
service connection for a heart murmur, but the veteran did 
not submit substantive appeal as to this matter.  
Furthermore, in February 2006, the RO awarded a 100 percent 
rating for the veteran's service-connected PTSD that 
represents a full grant of the benefits sought as to his 
claim for an initial rating in excess of 50 percent for PTSD.  
As such, the Board will confine its consideration to the 
issues as set forth on the decision title page. 

Finally, the Board notes that, in September and October 2007, 
the veteran submitted additional medical evidence without a 
waiver of initial RO review of this evidence.  However, the 
evidence consists of service medical records dated June and 
July 2004.  While two of the records, both dated July 25, 
2004, are new, they are essentially duplicative of those 
previously considered by the RO in that the RO previously 
reviewed another July 25, 2004 medical record indicating that 
the veteran was seen in the emergency room for complaints of 
back pain and, as such, a remand for initial RO review is not 
necessary.




FINDINGS OF FACT

1.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran has a 
currently diagnosed neck disorder related to his period 
of active military service.

2.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran has a 
currently diagnosed left knee disorder related to his 
period of active military service.

3.	The objective and probative medical evidence 
preponderates against a finding that the veteran's 
service-connected low back strain is manifested by more 
than subjective complaints of back pain and stiffness, 
with range of motion of flexion to 90 degrees and 
extension to 18 degrees, and negative x-rays; 
neurological involvement is not shown.


CONCLUSIONS OF LAW

1.	A neck disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103-
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).

2.	A left knee disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103-
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).

3.	The schedular criteria for an initial rating in excess 
of 10 percent for low back strain are not met.  
38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 
(DC) 5237 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In a March 2006 
letter, and in the December 2006 supplemental statement of 
the case, the RO provided the veteran with notice consistent 
with the Court's holding in Dingess/Hartman.  Further, as the 
appellant's claims for service connection for neck and left 
knee disorders, and an increased rating for his service-
connected low back strain, are being denied, as set forth 
below, there can be no possibility of prejudice to him.  As 
set forth herein, no additional notice or development is 
indicated in the appellant's claims. 

In a November 2004 letter, issued prior to the February 2005 
rating decision, the RO informed the appellant of its duty to 
assist him in substantiating him claims under the VCAA and 
the effect of this duty upon him claims.  We therefore 
conclude that appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Service Connection

Under 38 U.S.C.A. §1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

A.	Neck Disorder

In written statements in support of his claim, the veteran 
said that he believed his neck and back disorders were 
"closely related", as noted in his December 2005 
substantive appeal.    

Service medical records reflect that, in May 2004, the 
veteran was seen for complaints of upper back pain.  It was 
noted that he was seen in October 2003 and referred for a 
magnetic resonance image (MRI) but was deployed.  The 
assessment appeared to be a recurrent muscle problem and 
treatment included prescribed medication and heat.  The 
veteran was advised to avoided heavy lifting and push ups for 
the next week.  

When examined for discharge on July 9, 2004, the veteran's 
spine was normal and a neck disorder was not reported.  It 
was noted that he complained of multiple symptoms.  

According to July 25, 2004 emergency room records, the 
veteran was seen for complaints of back pain (neck pain was 
crossed out on the discharge record).  

A July 26, 2004 clinical record indicates that the veteran 
was seen for complaints of neck and back pain for the past 
year.  He reported increased neck pain over the past few days 
and denied any trauma.  The veteran also had upper back pain 
for the past year.  It was noted that he was seen in the 
emergency room the previous day.  Upon clinical examaitnnon, 
the assessment was cervical spine paravertebral muscle 
strain.  

An individual sick slip dated July 28, 2004 indicates that 
the veteran evidently had neck and back pain and was advised 
to avoid sit-ups and running for five days.

Post service, in December 2004, the veteran underwent VA 
examination.  According to the examination report, the 
veteran's neck pain started after his low back pain.  He felt 
his neck pain came from his back pain.  The veteran said that 
his neck pain was not that bad and seemed to be getting 
better.  He had neck pain about once every two weeks that 
often lasted all day but was quite a bit better the next day.  
X-rays of the veteran's neck were normal.  The pertinent 
diagnosis was normal examination of the neck.  

The veteran has contended that service connection should be 
granted for a neck disorder.  The record demonstrates that a 
cervical spine paravertebral muscle strain was found in 
service in July 2004.  However, on VA examination in December 
2004, after the veteran's separation from service, there was 
no showing that the veteran had a neck disorder.  
Furthermore, the veteran has submitted no evidence to show 
that he currently has a diagnosed neck disorder.  In short, 
no medical opinion or other medical evidence showing that the 
veteran currently has a chronic neck disorder has been 
presented.  Rabideau v. Derwinski, 2 Vet. App. at 143.  Hence 
service connection is not warranted.

B.	Left Knee Disorder

Service medical records reflect the veteran's complaints of 
left knee pain.  On the report of medical history completed 
in July 2004, the veteran checked yes to having knee trouble 
and said that his knee pain started during the past two 
months but was not medically treated.  The examiner noted 
that the veteran had no trauma and increased left knee pain 
with activity during the past two months.  When examined at 
that time, his lower extremities were normal and a knee 
disorder was not reported.  The veteran's complaints of 
multiple symptoms were noted.

Post service, during his December 2004 VA examination, the 
veteran gave a history of left knee pain while playing 
basketball in service, but indicated that his knee felt fine 
since his August 2004 discharge.  He said he played 
basketball several times since then and his knee felt fine.  
Upon clinical examination, results of x-rays of the left knee 
were normal, and the pertinent diagnosis was normal 
examination of the left knee. 

The veteran has also contended that service connection should 
be granted for a left knee disorder.  The record demonstrates 
that the veteran reported complaints of left knee pain in 
service, although a left knee disorder was not found on 
separation from service.  Moreover, on VA examination in 
December 2004, after the veteran's separation from service, 
there was no showing that the veteran had a left knee 
disorder.  Furthermore, the veteran has submitted no evidence 
to show that he currently has diagnosed left knee disorder.  
In short, no medical opinion or other medical evidence 
showing that the veteran currently has a chronic left knee 
disorder has been presented.  Rabideau v. Derwinski, 2 Vet. 
App. at 143.  As such, service connection is not in order.

C. Both Disabilities

The veteran does not meet the burden of presenting evidence 
as to medical cause and effect, or a diagnosis, merely by 
presenting his own statements, because as a layperson he is 
not competent to offer medical opinions.  The veteran can 
attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus his statements regarding causation are not competent.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).  There is no evidence showing, and the veteran does 
not assert, that he has had sufficient medical training to 
provide competent medical evidence as to the etiology of his 
claimed neck and left knee disorders.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed neck and left knee disorders.  The 
preponderance of the evidence is therefore against the 
appellant's claims of entitlement to service connection for 
neck and left knee disorders.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
neck and left knee disorders is not warranted.

III.	Increased Rating for Low Back Strain

In written statements in support of his claim, the veteran 
complains of low back pain and tenderness that prevents him 
from sitting or standing for long periods of time.  He says 
that this affects his ability to find gainful employment.



A.	Factual Background

Service medical records reflect that the veteran was treated 
for complaints of low back pain, including in January and 
October 2003.  The October 2003 record indicates that the 
examiner was unable to reproduce the veteran's symptoms 
during the examination.  

In May 2004, the veteran was seen for complaints of upper 
back pain for three months.  It was noted that he was seen in 
October 2003 and referred for a MRI but was deployed.  It was 
also noted that he had a recurrent problem with a history of 
low back pain.

A July 9, 2004 clinical record indicates the veteran was seen 
for complaints of worsening lower back pain that radiated to 
his buttocks.  On examination, he had full range of motion, 
and no tenderness to palpation.  The assessment was "MLBP" 
(mild/moderate low back pain?).

On his July 2004 report of medical history, the veteran 
reported having chronic back problems for the past year.  The 
examiner noted that treatment included prescribed medication 
and warm soaks but the veteran complained of low back pain 
with increased symptoms, but no radicular symptoms.  On 
examination, the veteran's spine was normal and the examiner 
noted the veteran's complaints of multiple symptoms.  

According to a clinical record dated later in July 2004, the 
veteran was seen for complaints of back and neck pain that 
started in August 2003.    

On July 25, 2004, a service examiner reported the veteran's 
complaint of back pain, found no other significant focal 
neuromuscular or functional deficits and deferred the need 
for an x-ray at that time.  The July 25, 2004 emergency 
discharge record, and July 28, 2004 sick slip record, 
indicate that the veteran was seen for back pain.

Post service, during his December 2004 VA examination, the 
veteran said that he lifted boxes in service that caused his 
low back pain.  He had pain at his waistline, more on the 
right than the left that sometimes shot into his gluteus 
maximus.  Recently, his back pain seemed worse and was 
worsened by sitting for a while.  Standing and walking around 
helped relieve the pain.  He took Aleve for low back pain.  
The veteran said he soiled his clothing with a bowel movement 
during the past two weeks and it was noted that he seemed to 
have normal sensation in that area.  He had no bladder 
problems.  On a scale of 1 to 10, the veteran rated his back 
pain as a 6 or 7 out of 10 on most days.  He said that 
approximately 25 percent of the time he was without pain.  
Repeat flexion and extension increased his back pain.  His 
back felt about 25 percent weaker than it used to and pain 
was his worse problem.  

On examination, the veteran had a normal gait and did not use 
a cane or brace.  There was some tenderness on the right 
sacroiliac joint without radiation.  There was no tenderness 
in the vertebral bodies, disc spaces, or sacrum.  There was 
no tenderness of the paravertebral muscles, gluteus maximus, 
and no increased tension of these muscles.  Straight leg 
raising was negative, bilaterally.  There were symmetric 
patellar and Achilles deep tendon reflexes.  Repeated flexion 
and extension did not cause pain.  Motion was painless.  
Flexion was to 90 degrees, extension was to 18 degrees, right 
bend was to 33 degrees and left bend was to 31 degrees, and 
bilateral rotation was to 30 degrees.  The veteran had normal 
sensation to light touch in his groin, medial legs, penis, 
and rectum, with excellent rectal tone.  X-rays of the low 
back were normal.  The pertinent diagnosis was low back pain 
due to strain.  Pain was the limiting factor that made the 
veteran's back seem weak and more easily fatigued.

B.	Legal Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected low back strain warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

The Board notes that the February 2005 rating decision 
granted service connection and an initial 10 percent 
disability evaluation for low back stain to which the veteran 
submitted a timely notice of disagreement with the disability 
evaluation awarded to his service-connected low back 
disability.  The Court has addressed the distinction between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The Court noted that the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.  See also Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007) (a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2007).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2007).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2007).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the rating 
schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

It should also be noted that use of descriptive terminology 
such as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2007).

The RO has evaluated the veteran's service-connected low back 
strain under the diagnostic code that rates impairment 
resulting from lumbosacral strain.  38 C.F.R. § 4.71a, DC 
5237.

Traumatic arthritis is rated as degenerative arthritis on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003 and 5010 (2007).

A rating could be assigned on the basis of disc impairment, 
but the evidence on file does not detail disc impairment.  As 
the medical evidence of record herein is devoid of any 
diagnosis of intervertebral disc syndrome, those provisions 
are not for application. 

The current regulations under the general rating formula, 
under 38 C.F.R. § 4.71a, provide the following rating 
criteria: a 100 percent evaluation is appropriate for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is appropriate for unfavorable ankylosis of the 
entire thoracolumbar spine; a 40 percent evaluation for 
favorable ankylosis of the entire thoracolumbar spine or 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.  A 20 percent evaluation is appropriate where there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spine 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.  38 C.F.R. § 4.71a, DC 5237.  These 
evaluations are for application with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  Id. (This clearly implies that the factors for 
consideration under the holding in DeLuca v. Brown, supra, 
are now contemplated in the rating assigned under the general 
rating formula.)

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate diagnostic code.  
Id., Note (1).  However, there is no showing that the veteran 
now objectively manifests neurologic symptoms as a 
consequence of his service-connected low back strain.

Normal range of motion of the thoracolumbar spine is flexion- 
extension from 0 to 90 degrees, and lateral flexion and 
rotation both from 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate 
V (2007).  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.

The veteran's service-connected low back strain has been 
rated under DC 5237, for lumbosacral strain.  The current 
clinical findings show that there is no clinical evidence of 
muscle spasm, and while there is evidence of lumbar 
tenderness and decreased range of motion, the diminished 
range of motion does not warrant an increased rating under 
the rating criteria.  Therefore, a rating in excess of 10 
percent is not warranted for low back strain under DC 5237.

The Board is of the opinion that the objective medical 
evidence of record does not show increased low back pathology 
such as to warrant a rating in excess of the currently 
assigned 10 percent evaluation.  There was no evidence of 
muscle spasm. Since the evidence establishes that the 
disability for which service connection is in effect was not 
productive of limitation of forward flexion of the 
thoracolumbar spine to 60 degrees, limitation of combined 
range of motion of the thoracolumbar spine to 120 degrees, 
muscle spasm, loss of lateral spine motion, unilateral in a 
standing position, or guarding severe enough to result in an 
abnormal gait, there is no basis for assigning a disability 
evaluation in excess of that which is in effect.

Even with consideration of DeLuca, supra, the objective 
evidence of record reflects the veteran's complaints of pain 
and stiffness but is not reflective of deficits of motor 
strength, muscle atrophy, or the like to warrant an increased 
evaluation.  The Board recognizes the veteran's subjective 
complaints of constant back pain and stiffness, but is of the 
opinion that such complaints of pain are contemplated in the 
currently assigned 10 percent evaluation.  A separate 
evaluation for pain is not for assignment.  See Spurgeon, 
supra.

In addition, the Board would note that a careful review of 
the veteran's medical records and VA examination report 
reveals that several physicians and medical specialists who 
examined the veteran found his complaints at odds with the 
physical findings.  Specifically, on July 25, 2004, a service 
examiner reported the veteran's complaint of back pain, found 
no other significant focal neuromuscular or functional 
deficits, and deferred the need for an x-ray at that time.  
Moreover, the December 2004 VA examiner reported negative x-
rays.  See Johnston v. Brown, supra. 

Thus, the Board finds that the preponderance of the objective 
medical evidence is against the veteran's claim for an 
initial rating in excess of the currently assigned 10 percent 
for low back strain.  Moreover, the evidence is not so evenly 
balanced as to allow for the application of reasonable doubt.  
38 U.S.C.A. § 5107(b).

Further, we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected low 
back strain disabiity, as the Court indicated can be done in 
this type of case.  Based upon the record, we find that at no 
time since the veteran filed his original claim for service 
connection has the disability on appeal been more disabling 
than as currently rated under the present decision of the 
Board.

Finally, the Board finds that the evidence does not present 
such an exceptional or usual disability picture "as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  Although the 
veteran argued in his March and December 2005 written 
statements that he was unable to work (apparently due to his 
service-connected back disability), there has been no showing 
in the record on appeal that the appellant's service-
connected low back strain has caused marked interference with 
employment (e.g., employers' statements, sick leave records, 
wage statements) or necessitated frequent periods of 
hospitalization.   Consequently, while the veteran's low back 
disability may well cause some impairment in his daily 
activities, there is nothing in the record to distinguish his 
case from the cases of numerous other veterans who are 
subject to the schedular rating criteria for the same 
disability.  Thus, based on the record, the Board finds that 
the currently assigned 10 percent schedular rating under 38 
C.F.R. § 4.71a, DC 5237, adequately addresses, as far as can 
practicably be determined, the average impairment of earning 
capacity due to the veteran's service-connected low back 
strain.  See 38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability evaluation itself 
is recognition that industrial capabilities are impaired).  
Therefore, in the absence of such factors, the criteria for 
submission for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1) have not been met.


ORDER

Service connection for a neck disorder is denied.

Service connection for a left knee disorder is denied.

An initial rating in excess of 10 percent for low back strain 
is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


